In re Inglewood Land & Dev. Corp.; Rio Range Dev. Corp.; Rush, Robert, Dr.; Oray, Marc; — Third Party(ies); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA89 0906R, CA90 1398; Parish of East Baton Rouge, 19th Judicial District Court, Div. “M”, No. 339,964.
Denied.
WATSON, J., concurs and notes the court of appeal should have worded its order to require a de novo “review” by trial court.
LEMMON, J., concurs. Relator may raise the constitutional issue in the district court.